Martin, J.,

delivered the opinion of the court.
The plaintiffs placed in the hands of the defendant, a broker, a promissory note, for the purpose of obtaining the discount of it; this being effected, the proceeds were paid to the plaintiffs. The note, it is alleged on its face, bore interest from the date, and that it was afterwards discovered that the defendant, overlooking that circumstance, had neglected to demand the interest. The present suit was brought to recover the sum of four hundred and twenty-eight dollars and forty-four cents, the amount of the interest from the date of the note to its maturity. There was a verdict and judgment for the defendant, and the plaintiffs appealed, after an unsuccessful attempt to obtain a new trial.
The defendant has obtained a verdict of the jury. There is no positive legal evidence that the note actually bore interest; and although there may be, in our opinion, presumptive evidence that it did, but as the jury have thought *394that the presumption was not sufficient to warrant the verdict against the defendant, and the refusal of the judge to grant a new trial, induces a belief that he was satisfied with the verdict, we do not think it our duty to disturb it; especially when the defendant overlooked the call for interest in the note, and the plaintiff did not discover it, either at the time he gave the note to the defendant for discount, nor when he received the proceeds. The jury, perhaps, thought the plaintiff ought not to be dissatisfied, if his affairs were managed by the defendant with the same care and attention which he himself bestowed on them.
The verdict of the jury rendered on doubtful evidence, and the effect of presumptions arising' from circumstances in a case, will not be disturbed.
It is, therefore, ordered, adjudged and decreed, that the judgment of the District Court be affirmed, with costs.